Citation Nr: 9921914	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left eye.

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected tinea manus, tinea pedis 
and onychomycosis (claimed as skin fungus of the right hand 
and feet).



REPRESENTATION

Appellant represented by:	To Be Clarified






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to May 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the RO.  

The Board notes that The American Legion has represented the 
veteran throughout the prosecution of his claim, including at 
a hearing conducted before the undersigned Member of the 
Board sitting at the RO in May 1999; however, there is no VA 
Form 21-22, "Appointment of Veterans Service Organization as 
Claimant's Representative" associated with the claims file.  
The RO should undertake to address this matter.  



REMAND

The veteran was initially afforded a VA examination in 
February 1995 in order to determine the nature and severity 
of his claimed skin condition.  At that time, the veteran 
denied any significant symptomatology associated with his 
skin condition, but related that his right hand and both feet 
itched and swelled on occasion.  Examination demonstrated 
marked, poorly marginated, erythematous-based, hyperkeratotic 
papules and plaques on the plantar aspects of both feet and 
the palmar aspect of the right hand.  In addition, marked 
onycholysis with subungual hyperkeratotic debris on all 
fingers of the right hand and on all toes, except the fourth 
toe of the left foot, and marked maceration in most web 
spaces was observed.  

The final impression was that of tinea manus, tinea pedis and 
onychomycosis.  The examining physician went on to state 
that, although it was not surprising that the veteran's 
fungal condition had not improved with numerous short courses 
of medicinal therapy, the veteran's skin condition was mostly 
asymptomatic and did not appear to impact on the quality of 
his life aside from the veteran being bothered somewhat by 
the stigma attached to having such a condition.  

In September 1995, the RO granted service connection for 
tinea manus, tinea pedis and onychomycosis and assigned a 10 
percent evaluation, effective on December 30, 1994.  The 
veteran subsequently appealed the initial rating on the basis 
that the assigned rating did not reflect the extent of his 
disability.  

As noted hereinabove, the veteran testified at a hearing in 
May 1999 that he was experiencing constant flaking and 
itching of the skin of his right hand.  He also reported 
experiencing frequent cracking, bleeding and blistering due 
to the skin condition affecting his right hand and both feet.  
He further stated that his toenails were thickened and 
malodorous and that occasionally a thick crust would build up 
on his feet.  He also noted that he had been consistently 
receiving treatment for his skin condition from the Palo 
Verde Clinic in Tucson up to the date of his testimony; 
however, complete records are not associated with the claims 
folder.  VA medical records concerning treatment prior to a 
Board decision are constructively deemed to be before the 
Board.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Because the veteran's 
testimony indicates that all relevant VA medical records have 
not been associated with the claims folder, the veteran's 
claim must be remanded for further development.  

In addition, the Board notes that the Court has also recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether a 
"staged" rating is warranted here.  

With regard to the veteran's claim of service connection for 
the residuals of a left eye injury, the veteran testified 
that he had injured his left eye in a motor vehicle accident 
in service.  At the hearing, the veteran submitted a Report 
of Accidental Injury in Support of Claim for Compensation or 
Pension which included details necessary for obtaining 
information regarding the alleged accident.  An attempt to 
obtain records associated with the alleged accident has not 
been made.  

In addition, a review of the claims file indicates that the 
veteran was also afforded a VA examination of the left eye in 
February 1995.  A copy of this examination has not been 
associated with the claims folder.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file indicates that the veteran was afforded a VA 
examination of his left eye in February 1995.  Hence, 
additional steps should be taken to attempt to obtain 
complete medical records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
determine which organization he wants to 
represent him in connection with this 
claim.  The veteran should be asked to 
prepare a VA Form 21-22 in an appropriate 
manner to reflect this preference.  When 
the completed form is received it should 
be associated with the claims folder.  

2.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
left eye condition since service and his 
service-connected skin condition since 
December 1994.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder, including 
records from the Palo Verde Clinic in 
Tucson, Arizona.  The veteran also should 
be asked to submit any other medical 
evidence which tends to support his 
assertion that he suffers from current 
left eye disability due to disease or 
injury which was incurred in or 
aggravated by service.  

3.  The RO should undertake appropriate 
steps to obtain a copy of the VA 
examination of the veteran's left eye 
conducted in February 1995.  

4.  The RO should undertake appropriate 
steps to obtain records associated with 
the veteran's alleged motor vehicle 
accident in service.  

5.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  That 
review should include consideration of 
the Court's holding in Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


